Citation Nr: 1722487	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of an in-service nasal hemorrhage, claimed as an aneurysm, to include hepatitis C.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran has since relocated and jurisdiction over the case was first transferred to the RO in Winston-Salem, North Carolina, and then to the RO in Salt Lake City, Utah. 

In February 2014, the Veteran provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the record.

In January 2015, the Board remanded this matter for additional development and readjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development on the matter of entitlement to service connection for residuals of an in-service nasal hemorrhage, to include hepatitis C, is warranted.

As an initial matter, following the issuance of the supplemental statement of the case (SSOC) in March 2016 for the service connection claim and certification of the appeal to the Board in May 2016, additional pertinent evidence, specifically service clinical treatment records dated in 1977 from Groton Naval Hospital, was developed by VA and added to the electronic claims file.  Neither the Veteran nor his attorney waived review of this evidence.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. § 20.1304(c) (2016).  Thus, a remand is required so that a SSOC may be issued with consideration of all the evidence of record with regard to the service connection claim on appeal.

In written statements of record and during the February 2014 Board hearing, the Veteran asserted that he contracted hepatitis C from a blood transfusion received during in-service clinical treatment for a nasal hemorrhage in April 1977.  While service treatment records were silent as to any findings, complaints, or diagnosis of hepatitis C, service clinical records detailed that the Veteran received in-service clinical treatment for a nasal hemorrhage with medications and intravenous (IV) infusions in April 1977.  Post-service VA treatment records and records from the Social Security Administration (SSA) dated from 2009 to 2016 revealed findings of hepatitis C.  In medical histories contained in those records, the Veteran indicated that he was first diagnosed in the late 1980s when he tried to donate blood.  He also reported having plasma donation in 1976 and getting tattoos as a teen as well as denied IV or intranasal drug use and high-risk sexual activity.  In a December 2009 VA emergency room report, the examiner noted the Veteran had chronic hepatitis c, which likely dated back to 1977 when he received multiple blood transfusions.

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of the service connection claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed hepatitis C on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed hepatitis C from Fayetteville VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to March 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, evidence of record reflects that the Veteran received private medical treatment for motor vehicle accident injuries in 1997 and was hospitalized at "UMC".  Any additional identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include private treatment records from "UMC" in connection with a 1997 motor vehicle accident.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed hepatitis C.

2.  Request that the Veteran complete a VA hepatitis risk factors questionnaire for inclusion in the record. 

3.  Obtain updated treatment records pertaining to the Veteran's claimed hepatitis C from Fayetteville VAMC for the time period from March 2016 to the present and associate them with the record.

4.  Thereafter, obtain a VA medical opinion to ascertain the etiology of the Veteran's currently diagnosed hepatitis C, by an appropriate examiner (preferably a hepatologist). If the examiner determines that another examination is necessary to provide the opinion, one must be conducted. The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed hepatitis C onset during or was causally related to active military service, to include documented in-service clinical treatment for a nasal hemorrhage in 1977.  In doing so, the examiner must address the Veteran's contentions of contracting hepatitis C from blood transfusions in service and discuss whether service clinical records dated in 1977 showed the Veteran received any blood transfusions at that time.  The examiner must also list and discuss all in-service and post-service risk factors for hepatitis C, to include whether the service records reflect that the infusions that were provided in service involved blood products.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

5.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any opinion or examination is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal for entitlement to service connection for residuals of an in-service nasal hemorrhage, to include hepatitis C, must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the March 2016 SSOC.  If the benefit on appeal remains denied, a SSOC must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

